Citation Nr: 1119999	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-25 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depression, alcohol dependence, cannabis abuse, and a personality disorder (claimed as a neuropsychiatric condition and sleep disorder).



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1988 to July 1992 and from January 1999 to May 1999.  He also served in the United States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for depression.  The Veteran timely appealed that issue.

The Board notes that it has recharacterized the issue on appeal in order to comport with the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claims for service connection for one psychiatric diagnosis encompass claims for service connection for all psychiatric disabilities).

This case initially came before the Board in March 2010 at which time a decision was issued denying service connection for hypertension, a skin disorder, and muscle/joint pain, as well as an initial compensable evaluation for the Veteran's left ring finger.  However, the Board determined that further development was warranted for the issue of entitlement to service connection for a psychiatric disorder and remanded that claim, to include obtaining private treatment records.  That development has been completed, and the case has since been returned to the Board for appellate review.  Therefore, the Board finds that there has been compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).


FINDINGS OF FACT

1.  All relevant evidence that is necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a current psychiatric disorder that manifested in service or within one year thereafter or that is causally or etiologically related to his military service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran was sent a letter in January 2007 prior to the initial RO decision in this matter which fully addressed all notice elements.  The letter provided him with information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in obtain such evidence.  Moreover, the letter informed the Veteran of the type of information and evidence that was needed to establish a disability rating and effective date.  Accordingly, the duty to notify has been met.

In addition, the duty to assist the Veteran has been satisfied in this case.  All identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding records that are relevant the claim being decided herein.

The Board does acknowledge that the Veteran's complete service treatment records are not available.  In particular, his records have been obtained from his period of active duty service from July 1988 to July 1992 and from subsequent service in the Marine Corps Reserve, but the RO was unable to obtain records from his period of active duty service from January 1999 to May 1999.  

In accordance with the law and regulations, the RO continued its efforts to obtain all relevant medical records until it was reasonably certain that such records did not exist or that further efforts to obtain those records would be futile.  In this regard, the RO did request the Veteran's service treatment records, and in January 2007, an entrance physical examination report was received.  The incomplete service treatment records were received from the VA Records Maintenance Center in St. Louis, Missouri, in June 2007, and clinical records were obtained in July 2007.   In addition, the RO contacted the Naval Medical Center in Quantico, Virginia, and the Engineer Maintenance Company in Omaha, Nebraska, in April 2008, but there were negative replies.  

Meanwhile, a letter was sent to the Veteran in May 2007 informing him of alternate evidence that could be submitted, but no reply was received.  In April 2008, the RO made a formal finding on the unavailability of service treatment records dated from January 1999 to May 1999. 

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the appellant in obtaining his complete service treatment records.  Thus, the Board finds compliance with the applicable development procedures, and there is no indication that there is additional available evidence to substantiate the Veteran's claim that has not been associated with the claims folder.

The Board also acknowledges that the Veteran has not been provided a specific VA examination in connection with his claim for service connection for a psychiatric disorder.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability. 38 C.F.R. § 3.159(c)(4).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim for service connection for a psychiatric disorder because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have a current psychiatric disorder at any time during the pendency of the appeal.  Therefore, because there is no current disorder that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Law and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and major depression becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In this case, the Veteran filed his claim for service connection in November 2006, and it was later denied in September 2007.  On appeal, the Veteran has contended that his depression should be service-connected and points specifically to his suicide attempts in 1994 as being evidence of his depression being related to service.  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current psychiatric disorder that is related to his military service.

The Board notes that the Veteran served from July 1988 to July 1992 on active duty.  His service personnel records from that time period indicate that he served in Desert Storm and Desert Shield in the Kingdom of Saudi Arabia from August 1990 to April 1991.

The Veteran's December 1987 enlistment examination did not reveal any psychiatric abnormalities, and he denied having any medical history of depression or excessive worry.  The Veteran was later seen in June 1991 at which time it was noted that he had been treated for a past history of alcohol abuse.  However, no dependence was evident at that time, and no depression or suicidal or homicidal ideation was noted.  The Veteran was later provided a separation examination in July 1992, which once again revealed no psychiatric abnormalities, although he was noted as being alcohol dependent.  The remainder of the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of depression or other psychiatric disorder.

Following his discharge from service, the Veteran was hospitalized for psychiatric treatment from April 1994 to May 1994 at a private hospital in Rapid City, South Dakota.  During that hospitalization, the Veteran was diagnosed with major depression, alcohol dependence, and cannabis abuse.  The Veteran was also diagnosed with a personality disorder, not otherwise specified, with obsessive compulsive and dependent features.  

The Veteran was admitted to the private hospital following incidents of self-harm, including burning his forearms with cigarettes and cutting his chest with a knife.  It was noted that the Veteran was intoxicated during those incidents.  The Veteran was admitted for complaints of depression related to his girlfriend leaving him two months earlier and not being able to stop thinking about it.  It was also noted that the Veteran had increased his alcohol intake and quit his job in the intervening two-month period because of the "invasive and obsessive thoughts he [was] having."  The discharge report further indicated that he had a past psychiatric history of a period of depression following the dissolution of another relationship several years prior to the current incident.  The Veteran's twin brother was additionally noted as having had major depression with obsessive rumination when he was left by his girlfriend.  The Veteran reported that he was drinking a twelve-pack of beer three times a week and that he had been drinking since he was 12 years old.  The private doctor noted that the Veteran had one previous inpatient alcohol treatment during his enlistment in the United States Marine Corps.  

During the Veteran's time in inpatient treatment, he underwent individual therapy sessions, which the discharge report noted "focused a great deal on his relationship with his girlfriend.  Her return to the reservation made it quite difficult for him to focus on developing his own identity and trying to get over the loss of the relationship."  The Veteran was discharged in May 1994.

The Veteran was also hospitalized for treatment at a different private hospital in Yankton, South Dakota, in August 1994.  At that time, the Veteran was diagnosed with an adjustment disorder with depressed mood, rule out major depression, alcohol dependence, and a history of an organic mood disorder.  The assessment also indicated "rule out personality disorder, not otherwise specified (borderline features while intoxicated)."  The Veteran had attempted suicide by overdosing on medications and was involuntarily committed for 90 days.   He stated that he had an alcohol problem and that his suicide attempt was related to his recent breakup with his girlfriend.  Further reports indicate that the Veteran's brother stated that he believed one of the major concerns for the Veteran was the loss of being able to see his six-year-old daughter from a prior relationship because he was unable to pay child support and the mother and daughter lived in another state.  

The Veteran was later discharged to his parents' house in August 1994.  In the discharge report, the Veteran's stressors were noted as being his inability to find a job and his recent breakup with his girlfriend two or three months earlier.  The Veteran indicated that he was feeling better about that situation now that his girlfriend had found someone else, stating, "Now I know I can't keep trying for her, she's got someone else."  The Veteran's discharge diagnoses were major depression and alcohol dependence.

The Veteran served in the Marine Corps Reserve following his discharge from service, and an August 1995 report of medical history documented the Veteran as having denied any history of depression or excessive worry.  However, it was noted that the Veteran had been hospitalized for depression in May 1994.  A September 1996 examination also noted that the Veteran had multiple cigarette burns on both forearms, but indicated that he was psychiatrically normal and had denied any depression or excessive worry at that time.  The doctor noted that there was no significant history.

The Veteran also served on active duty from January 1999 to May 1999.  As discussed above, there is an April 2008 formal finding of unavailability for service treatment records for this period noting that all attempts to obtain those records had been taken and that further attempts would be futile.

Private treatment records from July 1998 to December 2006 are of record.  A December 2000 treatment note demonstrates a passing reference to "occasional depression."  However, no other medical records note any treatment for or complaints of depression, and no formal diagnosis of any depressive disorder or other psychiatric disorder are revealed in those records.

The Veteran later underwent a VA Gulf War examination in June 2009.  At that time, the Veteran was noted as serving in the Persian Gulf War in 1990 and 1991.  He indicated that his experiences did not include any combat, being in "mortal danger," seeing any units killed, being wounded or missing, or witnessing any incoming or outgoing rounds or chemical arms.  He stated that he never fired a weapon.  He also reported having two bouts of depression in the 1990's.  The Veteran was assessed as having a "history of previous depression, not on any medication."

The Board notes that the Veteran was treated for major depression in May and August 1994.  However, those major depressive episodes were not in service or within one year of his discharge.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Veteran is competent to relay medical symptomatology and medical history; however, he is not competent to render a medical diagnosis or medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Thus, the Board finds that insofar as the Veteran has stated that his suicide attempts in 1994 demonstrate a causal relationship between the diagnosed depression at that time and his military service, the Board finds that the Veteran is not competent to make that assertion.  

Instead, the evidence demonstrates that the Veteran's depression in 1994 was due to his breakup with his girlfriend two months prior to his hospitalization in April 1994.  Such a breakup occurred well after the Veteran's discharge from military service.  Additionally, the August 1994 discharge report noted that the Veteran's stressors for depression included his unemployment and relationship problems.  None of those treatment records mention his military service with the only exception of noting that had alcohol treatment during his time in the United States Marine Corps.  

Moreover, the Board notes that following 1994, the Veteran was not treated for any depressive symptomatology throughout the evidence of record.  While the Veteran was noted in December 2000 as having "occasional depression," no treatment for any depression was rendered at that time, nor was the Veteran ever treated for any depressive symptoms following that passing reference to occasional depression.  Moreover, the Board notes that the most recent VA examination report indicated that the Veteran had two depressive episodes in the 1990's.  The Veteran did not report any further psychiatric problems, and he was only diagnosed in June 2009 with a "history of previous depression, not on any medication."  There was no diagnosis of any current problem.  Instead, that report merely notes the medical history of the Veteran's depressive episodes.

Significantly, the Board notes that the Veteran has not been treated for or diagnosed with a claim for service connection since he filed his claim in November 2006. See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Accordingly, the Board finds that it must deny the Veteran's claim for a psychiatric disorder because there is no evidence of a current diagnosis during the pendency of the appeal.  See 38 C.F.R. §§ 3.303.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Therefore, the Board finds that service connection for a psychiatric disorder is not warranted.

Insofar as the Veteran's psychiatric disorder includes claims for drug or alcohol symptomatology, the Board notes that, with respect to disabilities due to drug and alcohol abuse, VA regulations provide that an injury incurred during active military service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  See 38 C.F.R. § 3.301 (2010).

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  See 38 C.F.R. § 3.301(c)(3).

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m) (2010)  

Thus, while the Board is cognizant that the Veteran was diagnosed with cannabis abuse and alcohol dependence and notes that he was treated for alcohol dependence during his military service, such a claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Finally, the Board acknowledges that the Veteran was diagnosed with a personality disorder, not otherwise specified, with obsessive compulsive and dependent features.  However, service connection for that disorder must also be denied on the basis of a lack of entitlement under the law.  See 38 C.F.R. § 3.303(c) (2010) ("Congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of the applicable legislation."); Sabonis, supra.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).








ORDER

Entitlement to service connection for a psychiatric disorder, to include major depression, alcohol dependence, cannabis abuse, and a personality disorder, (claimed as a neuropsychiatric condition and sleep disorder) is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


